Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick M. Torre on 03/23/2021.

The application has been amended as follows: 
	Claim 1 has been amended to read:
--“An anesthetic composition formulated for administration by inhalation for sedation or induction and/or maintenance of anesthesia, the composition comprising:
an anesthetic control release medium provided as an emulsion having a droplet size between 10-1000nm; 
a gelling agent based on chiral non-racemic bis-(α,β-dihydroxy ester)s or selected from the group consisting of:

    PNG
    media_image1.png
    125
    271
    media_image1.png
    Greyscale
			and

    PNG
    media_image2.png
    148
    285
    media_image2.png
    Greyscale

; and 
at least one inhalation anesthetic whereby in use said inhalation anesthetic is released from said formulation at a substantially constant or controllable rate within a range of 0.125 - 4 x minimum alveolar concentration (MAC), thereby allowing for sedation or induction and/or maintenance of anesthesia.”--

Claims 3 and 7 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior arts, Mecozzi and Dunlop, do not teach an anesthetic composition for inhalation comprising an anesthetic control release medium in an emulsion having droplet size between 10-1000 nm and a gelling agent recited in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, 2, 4, 5, 8, 12, 13, 19-21, 28, 30 and 31 are allowed.



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SUSAN T TRAN/Primary Examiner, Art Unit 1615